DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. 

Claim 16 is drawn to “computer program product comprising code instructions enabling the implementation of a method”. Claim 16 is software since it’s code and does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten), and are therefore non-statutory.
 Claim 17 is drawn to “Computer-readable storage means in which code instructions are pre- saved enabling the implementation of a method” However, the specification does not preclude transitory signals by way of explicit definition. Given the broadest reasonable interpretation consistent with the specification and state-of-the-art, the full scope of the claimed "computer readable storage medium" covers both transitory and non-transitory 
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. USPN 7436988 hereinafter referred to as Zhang in view of Tu et al. US2006/0120571 hereinafter referred to as Tu. 

As per Claim 1, Zhang teaches a method of face detection and face pose determination from a three- dimensional mesh comprising a plurality of three-dimensional peaks and 5further comprising surface elements between said peaks forming a three- dimensional surface, the method comprising the following steps executed by a processing unit:
- determining (200) a curvature map of the three-dimensional surface, 10with points on the curvature map corresponding to points on the three- dimensional surface, (Zhang, Column 4, Lines 34-36 and Column 14, Lines 25-34) 
- detecting (300), within the curvature map, a nose tip (B) where the three-dimensional surface has a predetermined curvature, (Zhang, Column 14, Column 14, Lines 25-34, Column 15, Lines 54-58, curvature plot includes points such as the nose) 

a result of the comparison making it possible to validate a detection of a real face in the three-dimensional mesh and to validate the pertinence of the tip (B) of the nose.  (Zhang, Column 9, Lines 15-40, authentication by aligning the facial mesh along with the three points of the nose in the profile to validate the face and the nos)
Zhang does not explicitly teach - from the three-dimensional mesh centered on the nose tip (B), 15determining (400) a face pose, the pose being defined by coordinates of the nose tip (B), by a first angle of rotation of the face around a first axis (X), by a second angle of rotation of the face around a second axis (Y), and by a third angle of rotation of the face around a third axis (Z), 
Tu teaches - from the three-dimensional mesh centered on the nose tip (B), 15determining (400) a face pose, the pose being defined by coordinates of the nose tip (B), by a first angle of rotation of the face around a first axis (X), by a second angle of rotation of the face around a second axis (Y), and by a third angle of rotation of the face around a third axis (Z), (Tu, Paragraph [0022], [0036], face at different angle and 3-D mesh expressed in three dimensional coordinate)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Tu into Zhang because by utilizing three-dimensional mesh and coordinate plane to express the face will assist in the accuracy of means for comparison of faces of Zhang.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 2, Zhang in view of Tu teaches the method according to claim 1, wherein, during the step of determining (200) a curvature map, a first curvature map is established for an average curvature and a second curvature map is established for a Gaussian curvature. (Zhang, Column 14, Lines 24-35, mean curvature plot of facial surface and Gaussian curvature plot)

As per Claim 3, Zhang in view of Tu teaches the method according to claim 2, wherein the step of detection (300) comprises determining a region of the three-dimensional surface whose 3018034 average curvature (Ax) of points is between an average lower bound (ma) and an average upper bound (Ma), and whose Gaussian curvature (Gx) of points is between a Gaussian lower bound (mg) and a Gaussian upper bound (Mg).  (Zhang, Column 14, Lines 23-36, Lines 55-67)
The rationale applied to the rejection of claim 2 has been incorporated herein.


5 As per Claim 4, Zhang in view of Tu teaches the method according to claim 3, wherein a plurality of regions of the three-dimensional surface, not connected two-by-two, are detected during the step of detection (300) and form candidate regions, the center of one of the largest regions among said candidate regions being determined to be the nose tip.  (Zhang, Column 15, Lines 23-34 and Lines 60-66)
The rationale applied to the rejection of claim 3 has been incorporated herein.

15 	As per Claim 5, Zhang in view of Tu teaches the method according to claim 1, wherein the step of detecting (300) the nose tip is implemented without prior detection of a face zone in the three-dimensional mesh or in the curvature map. (Zhang, Column 15, Lines 23-34 and Lines 60-66)
The rationale applied to the rejection of claim 1 has been incorporated herein.


15 As per Claim 6, Zhang in view of Tu teaches the method according to claim 1, wherein the calculation of at least two angles among the three angles of rotation comprises the determination (410) of a plane (P) of partial symmetry of the three-dimensional surface passing through the nose tip (B).  (Tu, Paragraph [0022], [0036] and Zhang, Column 15, Lines 60-67, Column 14, Lines 25-34)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


 	As per Claim 7, Zhang in view of Tu teaches the method according to claim 6, wherein the calculation of at least one angle among the three angles of rotation comprises the detection (420) of a bridge (D) of the nose in the three-dimensional surface, the bridge (D) of the nose preferably being identified as the point of maximum curvature along a profile (PR) at the intersection between the plane (P) of partial symmetry 25and the three-dimensional mesh.  (Tu, Paragraph [0022], [0036] and Zhang, Column 15, Lines 60-67, Column 14, Lines 25-34)
The rationale applied to the rejection of claim 6 has been incorporated herein. 


As per Claim 16, Zhang in view of Tu teaches the computer program product comprising code instructions enabling the implementation of a method according to claim 1, when said code instructions are executed by a processing unit. (Tu, Paragraph [0026])
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 17, Zhang in view of Tu teaches the computer-readable storage means in which code instructions are pre- saved enabling the implementation of a method according to claim 1. (Tu, Paragraph [0026])
The rationale applied to the rejection of claim 1 has been incorporated herein. 


Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. USPN 7436988 hereinafter referred to as Zhang in view of Tu et al. US2006/0120571 hereinafter referred to as Tu as applied to Claim 1 and further in view of Yang et al. US2014/0160123 hereinafter referred to as Yang.

As per Claim 10, Zhang in view of Tu teaches the method according to claim 1, comprising preliminary steps of 25acquisition (100), by a three-dimensional sensor, of a depth map of a scene and calculation (150) of the three-dimensional mesh based on said depth map.  

Yang teaches the method according to claim 1, comprising preliminary steps of 25acquisition (100), by a three-dimensional sensor, of a depth map of a scene and calculation (150) of the three-dimensional mesh based on said depth map.  (Yang, Paragraph [0025], generate 3D model utilizing depth images/maps)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yang into Zhang in view of Tu because by utilizing depth maps/images to construct the 3-D model of Zhang will allow for accurate rendering of the 3-D model used for further processing. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 10.



As per Claim 11, Zhang in view of Tu and Yang teaches the method of generating a front view of an individual, from a depth 30map, comprising the implementation of a method according to claim 10 during which the detection of a real face is validated, 3218034 and comprising an additional step of applying (500) to the three-dimensional mesh a rotation along the three previously determined angles of rotation, resulting in a frontalized mesh.  (Yang, Paragraph [0025], generate 3D model utilizing depth images/maps and (Zhang, Column 9, Lines 15-40, authentication by aligning the facial mesh along with the three points of the nose in the profile to validate the face and the nose)
The rationale applied to the rejection of claim 10 has been incorporated herein. 


5 	As per Claim 12, Zhang in view of Tu and Yang teaches the method for checking the identity of an individual, comprising the implementation of a method for generating a front-facing shot of the individual according to claim 11, and comprising an additional step of comparison (600) between at least one image of the frontalized mesh and at least one image of a 
	The rationale applied to the rejection of claim 11 has been incorporated herein.


As per Claim 13, Zhang in view of Tu and Yang teaches the identity-checking method according to claim 12, wherein the frontalized mesh and the three-dimensional reference mesh are compared 25using each of the four channels.  (Yang, Paragraph [0025], generate 3D model utilizing depth images/maps and (Zhang, Column 9, Lines 15-40, authentication by aligning the facial mesh along with the three points of the nose in the profile to validate the face and the nose)
The rationale applied to the rejection of claim 10 has been incorporated herein.


As per Claim 15, Zhang in view of Tu teaches the system for determining face pose, comprising:  3318034 
Zhang in view of Tu does not explicitly teach - an acquisition unit (SA) comprising a three-dimensional sensor (C) configured to acquire a depth map, - a processing unit (ST) configured to implement a method according to claim 1 so as to detect a face and determine a face pose from the depth 5map.  (Yang, Figure 1, 106, depth sensor, Paragraph [0025], generate 3D model utilizing depth images/maps)
Yang teaches - an acquisition unit (SA) comprising a three-dimensional sensor (C) configured to acquire a depth map, - a processing unit (ST) configured to implement a method according to claim 1 so as to detect a face and determine a face pose from the depth 5map.  (Yang, Figure 1, 106, depth sensor, Paragraph [0025], generate 3D model utilizing depth images/maps)

Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 15.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. USPN 7436988 hereinafter referred to as Zhang in view of Tu et al. US2006/0120571 hereinafter referred to as Tu and Yang et al. US2014/0160123 hereinafter referred to as Yang as applied to Claim 1 and further in view of Lee et al. US2018/0018558 hereinafter referred to as Lee.

As per Claim 14, Zhang in view of Tu and Yang teaches the identity-checking method according to claim 12, 
Zhang in view of Tu and Yang does not explicitly teach wherein the comparison (600) is carried out by a processing unit comprising a first convolutional neural network (N1) whose parameters were learned by 30machine learning.  (Lee, Paragraph [0040], use of CNN for face matching )
	Lee teaches wherein the comparison (600) is carried out by a processing unit comprising a first convolutional neural network (N1) whose parameters were learned by 30machine learning.  (Lee, Paragraph [0040], use of CNN for face matching)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lee into Zhang in view of Tu and Yang because by utilizing a convolutional neural network for face matching will increase the accuracy of the face matching performed by Zhang. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 14.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666